 


 HR 2576 ENR: To amend title 49, United States Code, to modify requirements relating to the availability of pipeline safety regulatory documents, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2576 
 
AN ACT 
To amend title 49, United States Code, to modify requirements relating to the availability of pipeline safety regulatory documents, and for other purposes. 
 
 
1.Availability of pipeline safety regulatory documentsSection 60102(p) of title 49, United States Code, is amended— 
(1)by striking 1 year and inserting 3 years; 
(2)by striking guidance or; and 
(3)by striking , on an Internet Web site.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
